Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Amended and Restated Share Option and RSUPlan of Ceragon Networks Ltd. of our reports dated April 2, 2015, with respect to the consolidated financial statements of Ceragon Networks Ltd., and the effectiveness of internal control over financial reporting of Ceragon Networks Ltd. included in its Annual Report (Form 20-F) for the year ended December 31, 2014 filed with the Securities and Exchange Commission. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 12, 2015 A Member of Ernst & Young Global
